United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-2261
                                   ___________

Arthur Eason,                           *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
       v.                               * District Court for the Western
                                        * District of Arkansas.
Jo Anne B. Barnhart, Commissioner       *
of the Social Security Administration, *        [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                         Submitted: October 4, 2002
                             Filed: October 15, 2002
                                  ___________

Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
                            ___________

PER CURIAM.

       Arthur Eason appeals the District Court’s1 order affirming the denial of
disability insurance benefits and supplemental security income. After careful review
of the record, see Haley v. Massanari, 258 F.3d 742, 747 (8th Cir. 2001) (standard of
review for reviewing findings of an administrative law judge regarding denial of
Social Security disability benefits), we affirm.


      1
      The Honorable Beverly Stites Jones, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
       In his September 1998 applications for disability insurance benefits and
supplemental security income, Eason alleged disability since December 1996 caused
by back and neck pain, leg problems and muscle weakness. After a hearing, an
administrative law judge (ALJ) found that Eason could not perform his past relevant
work, but that he could perform jobs a vocational expert (VE) identified in response
to a hypothetical the ALJ posed.

       We reject Eason’s challenge to the ALJ’s reliance on the VE’s opinion as to
Eason’s ability to perform certain jobs. The VE’s opinion was consistent with the
Dictionary of Occupational Titles (DOT) descriptions of the identified jobs, and with
the ALJ’s hypothetical, which included functional illiteracy. See Wheeler v. Apfel,
224 F.3d 891, 896-97 (8th Cir. 2000) (ALJ properly relied on VE’s testimony where
VE responded to hypothetical that included all of claimant’s restrictions; DOT
definitions are merely generic job descriptions that approximate maximum
requirements for each position, and DOT cautions that descriptions may not coincide
in every respect with content of jobs as performed in specific establishments or
localities). We also reject Eason’s challenge to the ALJ’s credibility findings, as the
ALJ gave multiple valid reasons for discrediting Eason. See Haggard v. Apfel, 175
F.3d 591, 594 (8th Cir. 1999). The remaining arguments Eason raises provide no
basis for reversal.

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-